      6:18-cv-00108-RAW Document 300 Filed in ED/OK on 07/07/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF OKLAHOMA

AUSTIN P. BOND, as Special Administrator,          )
of the Estate of Billy Woods, deceased,            )
                                                   )
                     Plaintiff,                    )       Case No.       CIV-18-108-RAW
vs.                                                )
                                                   )       Date:           7/7/2020
BOARD OF COUNTY COMMISSIONERS                      )       Total Time:     3 hours, 57 minutes
MUSKOGEE COUNTY, OKLAHOMA,                         )
                                                   )
                     Defendant.                    )

                             MINUTE SHEET – JURY TRIAL

Ronald A. White, Judge       Teka Stephens, Deputy Clerk      Shelley Ottwell, Court Reporter
                                                              FTR - Courtroom 2-Room 224

Counsel for Plaintiff: Bryon D. Helm and Daniel E. Smolen

Counsel for Defendant: Andy A. Artus and Michael L. Carr

TIME          MINUTES

12:37 p.m.    8 jurors sworn. Preliminary instructions given to jury by Court.
12:49 p.m.    Opening Statements by counsel.

 1:40 p.m.    Plaintiff’s evidence begins
              Material witness Anthony Cornwell was called to testify but FAILED
              TO APPEAR

1:41 p.m.     1) Witness: Patty Reece

2:27 p.m.     JURY OUT
              Defendant requested that the Rule of Sequestration be invoked. SO ORDERED.
              (RAW)
              Plaintiff’s counsel advised the Court that a Subpoena to Appear was previously
              issued for material witness Anthony Cornwell, the return had been filed and
              requested that a Bench Warrant be issued for his failure to appear. BENCH
              WARRANT ISSUED for Anthony Cornwell (RAW)

2:28 p.m.     In Recess
   6:18-cv-00108-RAW Document 300 Filed in ED/OK on 07/07/20 Page 2 of 2



2:51 p.m.   JURY IN. Plaintiff’s evidence continues.
            1) Witness: Patty Reece

4:53 p.m.   Witness Patty Reece excused until 7/8/2020 at 9:00 a.m.

4:55 p.m.   JURY OUT

4:57 p.m.   In Recess. ENTERING ORDER continuing Jury Trial to 7/8/2020
            at 9:00 AM. (RAW)
